                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEBRASKA
Denise M. Lucks                           OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                     www.ned.uscourts.gov                                Chief Deputy Clerk

                                                   December 4, 2018


    TO:             The Honorable Judge Kopf

    FROM:           Clerk, United States District Court
                    Amy Brunswick

    DATE:           November 30, 2018

    SUBJECT:        4:17cv3164 Mumin v. Hansen

    You are receiving this memorandum because a petitioner filed a notice of appeal in this
    habeas case and the clerk’s office cannot process the appeal to the Eighth Circuit until
    one or more issues are resolved.1

    Certificate of Appealability: A ruling on a certificate of appealability has already been
    made and no further action is needed on this issue to process the appeal.

    Filing Fee/IFP Status: The filing fee has not been paid. The clerk’s office cannot process
    this appeal to the Eighth Circuit until either the appellate filing fee is paid or the question
    of the petitioner’s authorization to proceed in forma pauperis is resolved. In order to assist
    the clerk’s office in its processing of this appeal, please mark the appropriate box:

    ☒ No separate order will be entered because the petitioner is entitled to proceed on
    appeal in forma pauperis without further authorization pursuant to Rule 24(a)(3) of the
    Federal Rules of Appellate Procedure.

    ☐ A separate order or further proceedings will be required to address the petitioner’s
    authorization to proceed in forma pauperis. The clerk’s office ☐ is ☐ is not directed to
    set a 30-day case management deadline checking on the status of the processing of this
    appeal.




        1 The purpose of this memorandum is to assist in the timely processing of this appeal by notifying
you that one or more issues may require your attention before the clerk’s office can process the appeal.
Please feel free to disregard this memorandum if the issue or issues raised will be addressed by a separate
order.
                                  111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                         Omaha: (402) 661-7350       Fax: (402) 661-7387   Toll Free: (866) 220-4381
                         Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379


                                                                       Forms-Appeal-Memo_Petitioner_Appealing_in_Habeas_Case
